CITY NATIONAL ROCHDALE FUNDS THIRD AMENDMENT TO THE CUSTODY AGREEMENT THISTHIRDAMENDMENTdated as of the 19thday of November, 2013, to the Custody Agreement dated as of August 1, 2011, as amended January 1, 2012 and November 20, 2012 (the “Agreement”), is entered into by and between CITY NATIONAL ROCHDALE FUNDS, f/k/a CNI CHARTER FUNDS,a Delaware trust (the "Trust") and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the name of the Trust and to amend the list of series of the Trust subject to the Agreement; and WHEREAS,Article XV, Section 15.02 of the Agreement allows for its amendment by written agreement of the parties; NOW,THEREFORE,the parties agree as follows: Amended Exhibit C is superseded and replaced with Amended Exhibit C attached hereto. Effective September 10, 2013, CNI Charter Funds became known as City National Rochdale Funds, a Delaware statutory trust.Accordingly, all references to CNI Charter Funds in the Agreement were replaced with City National Rochdale Funds. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. CITY NATIONAL ROCHDALE FUNDS U.S. BANK, N.A. By: /s/Kurt Hawkesworth By: /s/Michael R. McVoy Printed Name: Kurt Hawkesworth Printed Name: Michael R. McVoy Title: Vice President Title: Senior Vice President Amended Exhibit C to the Custody Agreement – City National Rochdale Funds Separate Series of City National Rochdale Funds Diversified Equity Fund Socially Responsible Equity Fund US Core Equity Fund Multi Asset Fund Limited Maturity Fixed Income Fund Corporate Bond Fund Government Bond Fund California Tax Exempt Bond Fund Full Maturity Fixed Income Fund High Yield Bond Fund California Tax Exempt Money Market Fund Government Money Market Fund Prime Money Market Fund Emerging Markets Fund Fixed Income Opportunities Fund Dividend and Income Fund Intermediate Fixed Income Fund City National Rochdale Municipal High Income Fund
